UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1132



TYRONE E. MURRAY, SR.,

                                              Plaintiff - Appellant,

          and


TYKIA R. MURRAY; TOYYA R. MURRAY; TYRONE E.
MURRAY, JR.,

                                                          Plaintiffs,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
2136-L)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Tyrone E. Murray, Sr., Appellant Pro Se.    Lynne Ann Battaglia,
United States Attorney, Charles Joseph Peters, Sr., OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Tyrone E. Murray, Sr., appeals the district court’s order

dismissing his civil complaint as frivolous under 28 U.S.C.A. §

1915(e) (West 1994 & Supp. 1998).        We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Murray, No. CA-98-2136-L (D. Md. Jan. 21, 1998).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.

                                                                AFFIRMED




      *
       Although the order from which Murray appeals was filed on
January 20, 1998, it was entered on the district court’s docket
sheet on January 31, 1998.    January 21, 1998, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                     2